Citation Nr: 1038521	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-34 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to service connection for a deviated septum. 

5.  Entitlement to service connection for bilateral pes planus. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for chronic sinusitis. 

8.  Entitlement to service connection for allergic rhinitis. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 
2006.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In February 2007, the Veteran raised the issue of entitlement to 
an increased rating for diabetes mellitus.  This issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for sleep apnea, 
chronic sinusitis, and allergic rhinitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability. 

2.  The Veteran does not have a chronic disability of the lumbar 
spine.

3.  The Veteran does not have a chronic disability of the right 
knee.

4.  The Veteran does not have a deviated septum.

5.  Pes planus was noted on the Veteran's examination for 
entrance into service and competent medical evidence does not 
establish that an increase in severity occurred during active 
duty service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  

2.  A chronic low back disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

3.  A chronic right knee disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

4.  A deviated septum was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

5.  Pes planus was neither incurred in nor aggravated by active 
duty service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.102, 3.303, 
3.304(b), 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for 
multiple disabilities as they were incurred during his period of 
active duty service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  


Bilateral Hearing Loss

As noted above, service connection requires competent evidence 
showing the existence of a present disability.  Shedden, 381 F.3d 
at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  Concerning 
the claim for service connection for bilateral hearing loss, the 
Board finds that the evidence of record is against a finding that 
there is a current disease or disability for VA purposes. 

Upon VA examination March 2006, the Veteran reported military 
noise exposure consistent with his work in food service as well 
as engine noise during his period of deployment.  He complained 
that his ears currently popped and clogged, especially during and 
after travel on airplanes.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
20
LEFT
20
15
15
20
20

Speech recognition scores using the Maryland CNC Word Test were 
100 percent in the right ear and 96 percent in the left ear.  The 
Veteran was found to have clinically normal bilateral hearing.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The record does not show that the Veteran has a current hearing 
loss disability as defined by VA.  While the Veteran is competent 
to report his symptoms, he lacks the medical expertise to opine 
that the hearing loss meets the criteria defined in 38 C.F.R. 
§ 3.385.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Additionally, although the Veteran was diagnosed with high-
frequency sensorineural hearing loss during an in-service  
periodic examination in March 1992, to be present as a current 
disability, the claimed condition must be shown at some point 
during the claims period.  See McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (a finding that the veteran had a claimed 
disability "at some point during the processing of his claim," 
satisfied the service connection requirement for manifestation of 
current disability).  Therefore, the finding of hearing loss in 
March 1992 cannot establish the presence of a current disability.  

Absent competent evidence of a current disability as defined by 
VA, the Board must conclude that the preponderance of the 
evidence is against the claim, and it is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Low Back, Right Knee, and Deviated Septum

The Veteran contends that low back and right knee disabilities 
were incurred during active duty service.  He also contends that 
he manifested a deviated septum during active duty.  
Service treatment records contain several instances of treatment 
and complaints pertaining to the Veteran's lumbar spine and right 
knee.  In February 2000, he first complained of low back pain 
with an atraumatic onset, but an X-ray of the lumbar spine was 
normal.  The Veteran continued to complain of low back pain, and 
a second X-ray of the lumbar spine was also normal in January 
2003.  The Veteran had mild tenderness on palpation of the low 
back at his November 2005 retirement examination, but was found 
to have no sequelae associated with low back pain.  With respect 
to the right knee, the Veteran complained of right knee pain on 
several occasions beginning in September 2002, but no findings or 
complaints of right knee pain were made at the November 2005 
retirement examination and no diagnosis was rendered.  Service 
records are negative for treatment or complaints related to the 
claimed deviated septum.  

The post-service medical evidence of record does not establish 
the presence of current low back or right knee disabilities and 
does not show that the Veteran has a deviated septum.  The 
Veteran has not reported undergoing any treatment for these 
disabilities, and the June 2005 VA examiner found that the 
examination of the Veteran's lumbar spine and right knee were 
normal.  Examination of the nasal septum showed the slightest of 
right-sided deviation, but the orifices were completely patent 
and normal.  The examiner concluded that the nasal septum was 
within normal limits.  The Veteran's private physician also noted 
the presence of some evidence for a nasal deviation, but a 
diagnosis or formal finding of a deviated septum was not 
rendered.  

The Board has considered the contentions of the Veteran that he 
has current low back and right knee disabilities and a deviated 
septum.  Whether lay evidence is competent and sufficient to 
establish a diagnosis in a particular case is a fact issue to be 
addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The Veteran is competent to report 
current symptomatology such as pain in his low back and right 
knee; however, pain, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In 
addition, the Board finds that the Veteran does not possess the 
necessary medical training and expertise to properly diagnose a 
deviated septum.  See Jandreau 1376-1377 (lay witness capable of 
diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 
303, 308-309 (2007) (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).

In short, there is no competent evidence establishing the 
presence of chronic disabilities of the low back, right knee, or 
a deviated septum.  Absent such evidence the necessary element 
for service connection of a current disability is not shown and 
the Board must deny the claims.


Pes Planus

The Veteran also contends that service connection is warranted 
for bilateral pes planus as it existed prior to service and was 
permanently aggravated during active duty.  A veteran who served 
during a period of war is presumed to be in sound condition when 
enrolled for service, except for any defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports are to be considered as "noted."  
38 C.F.R. § 3.304(b).  The presumption of soundness can be 
rebutted if clear and unmistakable evidence demonstrates that the 
disease or injury existed prior to service and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  

The September 1982 enlistment examination documents a diagnosis 
of pes planus, characterized as moderate.  Therefore, the 
presumption of soundness is not for application in this case as a 
preexisting disability was noted on the examination for entrance 
into service.  38 U.S.C.A. § 1111.  

The Board must now determine whether the Veteran's preexisting 
pes planus was aggravated in service.  Generally, a preexisting 
injury or disease will be considered to have been aggravated by 
active service where there was an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability was due to the natural progress of the 
disease; however, aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

There is no objective evidence does not establish that the 
Veteran's pes planus underwent an increase in severity during 
active duty service.  Service records document that the Veteran 
had moderate pes planus at enlistment in September 1982, and his 
disability was again characterized as moderate in November 1988.  
The Veteran was examined for aching feet in December 1987 and was 
prescribed orthotics, but no other treatment or complaints 
pertaining to pes planus were made during service.  Pes planus 
was not diagnosed at the November 2005 retirement examination.  
Upon VA examination in March 2006, only a month after the 
Veteran's separation from service, the Veteran reported that his 
symptoms of pes planus occurred more frequently during service, 
but had not worsened.  His pain had improved since separation, 
and he no longer wore orthotics or used inserts or other 
corrective devices.  The examiner concluded that the Veteran's 
pes planus was not significantly aggravated during active duty 
service.  

The Veteran is competent to report the presence of observable 
symptomatology, such as foot pain, and such evidence "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet).  However, he has not 
provided any specific statements regarding the contended 
aggravation of his disability and reported at the March 2006 VA 
examination that his pes planus symptoms had not worsened during 
service.  The Board therefore finds that the evidence, including 
the service treatment records, negative retirement examination, 
and the Veteran's presentation of symptoms at the March 2006 VA 
examination weighs against a conclusion that preexisting pes 
planus increased in severity during active duty service.  Service 
connection for this condition is therefore denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2006 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claims in a second March 2006 
VCAA letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical records.  
The Veteran has not reported undergoing any VA medical treatment.  
Additionally, the Veteran was provided  proper VA examinations in 
response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for a low back disability is 
denied. 

Entitlement to service connection for a right knee disability is 
denied. 

Entitlement to service connection for a deviated septum is 
denied. 

Entitlement to service connection for bilateral pes planus is 
denied. 


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that the Veteran should be provided a VA 
examination in response to his claims for service connection for 
chronic sinusitis and allergic rhinitis.  He was diagnosed with 
sinusitis and rhinitis many times during active duty service 
beginning in July 1983.  Sinusitis was also confirmed during a 
December 1994 X-ray.  Although no abnormalities were identified 
during the November 2005 retirement examination, at that time the 
Veteran reported a history of increasing sinus problems.  
Additionally, records from his private physician document a 
diagnosis of allergic rhinitis in February 2007.  Therefore, upon 
remand, the Veteran should be provided a VA examination to 
determine the nature and etiology of any currently diagnosed 
sinusitis and rhinitis.  

The Veteran should also be afforded a VA examination in response 
to his claimed sleep apnea.  He began to complain of chronic 
fatigue during service in May 2001.  A sleep study performed at 
that time showed snoring and upper airway resistance, but no 
significant sleep apnea.  The Veteran continued to complain of 
fatigue and excessive snoring, and was diagnosed with likely 
obstructive sleep apnea during the November 2005 retirement 
examination.  Although the March 2006 VA examiner found that the 
Veteran did have sleep apnea, private treatment records document 
a diagnosis of sleep apnea following an overnight sleep study in 
July 2007.  As the record now contains evidence of a current 
disability and numerous complaints and treatment during service, 
a medical opinion addressing the etiology of this condition is 
required by the duty to assist.  

Finally, the Board notes that the record contains some evidence 
that the Veteran's sleep apnea was incurred secondary to 
sinusitis or allergic rhinitis.  A private physician, in July 
2007, opined that the Veteran's sleep apnea was due to nasal 
obstruction.  Therefore, the Veteran should be provided notice 
under the VCAA regarding a claim for secondary service 
connection, and the VA examination provided in response to the 
claim for sleep apnea should include a medical opinion addressing 
whether sleep apnea is secondary to any currently present 
sinusitis or allergic rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding service 
connection for sleep apnea on a secondary 
basis.  

2.  Afford the Veteran a VA examination, 
with an appropriate examiner, to determine 
the nature and etiology of the claimed 
sinusitis and allergic rhinitis.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any diagnosed sinusitis and allergic 
rhinitis are etiologically related to any 
incident of the Veteran's active service.  
A complete rationale should be provided for 
all expressed opinions.

3.  Afford the Veteran a VA examination, 
with an appropriate examiner, to determine 
the nature and etiology of the claimed 
sleep apnea.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, including the 
service treatment records and the July 2007 
private sleep study and diagnosis of sleep 
apnea, the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that sleep apnea is 
etiologically related to any incident of 
the Veteran's active service.  The examiner 
should also opine on whether it was at 
least as likely as not that sleep apnea 
was caused or aggravated by any currently 
present sinusitis or allergic rhinitis.  A 
complete rationale should be provided for 
all expressed opinions.
4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the claims remain 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and provide an adequate 
opportunity for response before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


